—In a child support proceeding pursuant to Family Court Act article 4, the father appeals from an order of the Family Court, Suffolk County (Dounias, J.), entered June 15, 2000, which denied his objections ?to an order of the same court (Goglas, H.E.), entered April 18, 2000, made after a hearing, granting the mother’s application for an award of child support arrears to the extent of directing him to pay the sums of $738.77 for medical expenses of the parties’ children and $4,595 for college expenses of the parties’ son.
Ordered that the order is affirmed, without costs or disbursements.
The Family Court properly denied the father’s objections on the ground that he failed to file proof of service of a copy of the objections on the mother (see, Family Ct Act § 439 [e]; Matter of Mayeri v Mayeri, 279 AD2d 473; Matter of Star v Frazer, 232 AD2d 570; Matter of Rinaldi v Rinaldi, 239 AD2d 506). Altman, J. P., H. Miller, Smith and Cozier, JJ., concur.